ORDER
PER CURIAM.
Cedric Daniel (“Defendant”), appeals from the judgment entered upon a jury verdict convicting him of one count of robbery in the second degree, in violation of Section 569.030 RSMo 2000.
We have reviewed the briefs of the parties, the legal file and the record on appeal. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25.